Citation Nr: 1121671	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-42 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010 for reinstatement of service-connected compensation payments.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from April 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reinstated the Veteran's service-connected disability payments, effective April 1, 2010.  This appeal arises from the Veteran's disagreement with the effective date for the reinstatement of benefits.  

The Veteran requested a hearing to be held at the RO, but subsequently withdrew the request. 
 

FINDINGS OF FACT

1.  The Veteran received disability severance pay from active service for a temporal lobe seizure disorder in the amount of $32,623.80.  

2.  Entitlement to service-connected disability payments for a temporal lobe seizure disorder was established by Salt Lake City RO action in March 1994.  

3.  Until December 2007, VA withheld the Veteran's service-connected disability to offset the Veteran's disability severance pay.  

4.  After the disability severance pay amount was offset in full in December 2007, service-connected disability payments for a temporal lobe disorder were mailed beginning in January 2008 to the Veteran's address of record and were returned as undeliverable.  

5.  Entitlement to service-connected disability payments for a temporal lobe seizure was terminated in August 2008, effective from January 1, 2008, based on the failure of the Veteran to provide a current address.

6.  The Veteran did not contact VA until March 2010 to update her current address.   


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 1, 2010 for reinstatement of service-connected disability payments have not been met. 
38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.158, 3.327, 3.330, 3.400, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The appellant was advised of governing provisions in the law, and has had opportunity to respond.  Accordingly, the Board will address the merits of the claim.

Effective Date for Reinstatement of Compensation Payments

The provisions of 38 C.F.R. § 3.158 (c) indicate that where payments of pension, compensation, dependency, and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. chapter 18 have not been made or have been discontinued because a payee's present whereabouts are unknown, payments will be resumed effective the day following the date of last payment if entitlement is otherwise established, upon receipt of a current valid address.  38 C.F.R. § 3.158(c).




The Veteran essentially claims that she should be awarded reinstatement of her service disability payments for a temporal lobe seizure disorder through January 1, 2008.  In specific statements addressed below, the Veteran essentially contends both that her address of record, as of January 1, 2008, was correct, so did not need to be updated with VA, and that VA employees told her she did not need to update her address.

After a review of the evidence, the Board finds that, by regulation, such a reinstatement is not warranted.  The essential facts of this case are not in dispute.  Upon discharge, the Veteran received disability severance pay for a temporal lobe seizure disorder in the amount of $32,623.80.  Entitlement to service-connected disability payments for a temporal lobe seizure disorder was established by Salt Lake City RO action in a March 1994 rating decision.  Until December 2007, the Veteran's service-connected disability payments were withheld to offset the Veteran's disability severance payment.  

After the disability severance pay amount was paid full in December 2007, service-connected disability payments for a temporal lobe disorder were mailed, beginning in January 2008, to the Veteran's address of record and were returned as undeliverable.  When the payments were returned as undeliverable, in August 2008, the RO mailed a notice to the Veteran's address of record, stating that the payments were terminated as of January 1, 2008, based on the failure of the Veteran to provide a current address.  The notice indicated that the Veteran was given a year to appeal this decision.  The Veteran did not contact VA until March 2010 to inform the VA of her marriage and to update her current address.  As a result of the Veteran providing VA her address in March 2010, the RO was able to resume service-connected disability payments effective April 1, 2010.  

In a May 2010 statement, the Veteran contended that her address of record, as of January 1, 2008, was correct; however, this contention is outweighed by evidence in the file that shows that, when VA mailed the payments to her, they did not include the apartment number.  Also, the Veteran stated that both service and VA employees told her that her disability payments would be withheld to offset the disability severance payment amount through February 1, 2010.  She indicated that, for this reason, VA employees told her that she did not have to provide a current address.  

The Board notes that a Consumer Bureau Report, included in the claims file, indicates that the Veteran was residing at her current address since at least August 2007.  The Veteran's current address is completely different from the VA address of record listed from January 2008 through August 2008, having a different street name and zip code.  Based on this evidence, the Board finds that the Veteran's statements, indicating that she did not receive mail from VA in 2008 because VA failed to put her apartment number on the envelope, lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  

Most importantly, even if VA employees incorrectly informed the Veteran, by statute and regulation, the Board notes that the Veteran still had a duty to ensure that VA had a correct address.  In the normal course of events, it is the Veteran's burden to keep VA apprised of the Veteran's whereabouts.  If the Veteran does not do so, VA is not obligated to "turn up heaven and earth to find" her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Even if the Veteran were informed that her payments would begin in February 2010, the Veteran's disability severance pay was returned in full earlier than expected and payments were sent to the Veteran, potentially an unexpected windfall the Veteran.  As the Veteran had not informed VA of her current address, said payments were returned and were discontinued, according to procedure.  

The RO issued a notice in August 2008, informing the Veteran that she had a year from the date of the letter to appeal this decision.  The Veteran did not contact VA until approximately a year and a half later to update her address.  As the payments 

were discontinued and reinstated according to the statutory provisions of 38 C.F.R. § 3.158(c), due to the Veteran's failure to provide VA with a correct address, the Board finds that the Veteran's appeal for an effective date for reinstatement prior to April 1, 2010 must be denied.  


ORDER

An effective date earlier than April 1, 2010, for reinstatement of service-connected compensation payments is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


